Case 1:20-cv-11638-ADB Document 1 Filed 09/02/20 Page 1 of 8

UNTTED STATES NTSTRICT COURT
FOR MASSACHUSETTS

No, 2020-cv-

ae,
3 2
Antonio M. Ferreira, Petitioner c fe <
On we Ten
Bo SC
-V- AD Be
Bo 1s. AL
on 7! com
Nelson Alves, Suverintendent, Respondent OO, ~~ Q?
7 = 7
mv“
$o 2 6
PETITION FOR A WRIT OF HABEAS CORPUS DB ce, Wm

The petitioner, Antonio M. Ferreira, moves this
Honorable Court, pursuant to 28 U.S.C. §&2241 -— 2242
to issue the Writ of Habeas Cornus to release the

petitioner from confinement.

As arounds therefore. due to the Corona Virus
Pandemic. based on the petitioner's medical conditions,

he is at risk to die each and everv dav.

As further aqrounds on Mav 20, 2020, the vetitioner
filed a Petition For A writ of Habeas Corvus... with
an Affidavit to support it in the State Court. At
the same time the petitioner served the Respondent

the Countv Court. Towv. J.. denied the petition without

a hearina.

Petitioner apnvealed the denial and subseauentlv

was denied by the Supreme Judicial Court.
Case 1:20-cv-11638-ADB Document1 Filed 09/02/20 Page 2 of 8

Habeas -?- Ferreira

The vetitioner has been incarcerated since
Nctober 2009, On April 3. 2N20, the vetitioner
Was seareaated from the qeneral vopnulation. as
were all prisoners at MCI-Norfolk, because of

the Corona Virus Pendemic.

The Covid-19 disease is caused bv a virus.
discovered in the Wuhan Province of China in the
month of Februarv 2019, The cause of the virus is
called SARS-COV-—2,. which helonas to a family of

“ which are common

§iruses called "coronavirus.
in neovle and different animal species. The virus
that caused COVTN-19 is thouah to spread mainlv

between veovle, when an infected person coudhs or

sneezes and an uninfected person breathes in the

drovlets that remain in the air.

People can also be infected bv touchina
surfaces. such as door knobs and handles, that have
been exvosed to the virus and then touchina their

eves, mouth or nose.

Older pveovle and those with pre-existina

medical conditions are more vulnerable than others.
Case 1:20-cv-11638-ADB Document 1 Filed 09/02/20 Page 3 of 8

Haheas -3- Ferreira

Currently. there its no cure or vaccine for
Covid-19. The petitioner has heen diaanosed with
a vre-existina medical permanent illness of comnli-
cations of cirrhosis of the liver resulting from
contractina Schistosomiasis. including but not
limited to esopnhaaeal varices and mesenteric vein
thrombosis reauirina howel resection for which the

vetitioner remains on chronic anticoaaulation.

The oriainal iurisdiction for the State vetition
was G.T.. a. 248 &?. The venue is unchallenaed as
petitioner is livina incarcerated in Norfolk Countv
where the threat is imminent. 28 U.S.C. 82241 (a),
Faale v. T.inahan, 279 F.3d 926. 933 1n.91 (11th Cir.

2001): Commonwealth v. Moore. 36 Mass. 2339, 3490

(1837)

Arqument

The netitioner will be 59 vears old in Novemher.
Based on the daily and instant threat of contracting
the Coronoa Virus from untested. asvmptomatic State
emplovees, includina administrators. correctional

officers. and civilians. the petitioner need not
Case 1:20-cv-11638-ADB Document1 Filed 09/02/20 Page 4 of 8

Habeas -4- Ferreira

wait until he suffers actual harm to avoid the
substantial risk of death due to the conditions

of his newlv enforced confinement. Good v. Comm'r

Of Correction, 417 Mass. 329. 336 (1994): Castro v.

v. United States, 549 U.S. 375, 386 (2003)

These arounds are distinct from a 28 T.S.C.
2254 vetition which challenges the vetitioner's con-
viction. The vetitioner has alerted the State's
highest Court that his continued incarceration

violates the Constitution. Duncan v. Henrv. 513

U.S. 364, 365-366 (1995)

Federal Claims

Contracting the Covid-19 disease. then as a
hosvitalized patient. with the vetitioner's liver
and other internal diseases. will put sianificant
restrints on his personal libertv. leadina to
death, which is not a part of the petitioner's sen-
fence and would be cruel and unusual vunishment.

Tn Farmer v. Brennan 5171 U.S. 825, 828 (1994),

the Supreme Court. in decidina whether there was

a “suhstantial risk of serious harm." where a vrison
Case 1:20-cv-11638-ADB Document 1 Filed 09/02/20 Page 5 of 8

Haheas -5- Ferreira

official such as the Suverintendent of MCT-Norfolk.
disreaarded that risk. is liable under the Fiahth
Amendment, through the avvlication of 28 T1.8.C. 6&2241-
62242. Certainlv. death via the Corona Virus is
ohiectivelv. “sufficiently serious." Wilson v.

Seiter. 501 U.S. 294, 298 (1991)

For this petition. the Court mav not consider
that the vetitioner is a convicted prisoner at MCT-

Norfolk. Tt is iust that he is “in custodv." for

Habeas Corvus vurvoses. Svencer v. Kemna, 523 11,8.
1. 7°4(1998) This District Court must find it is
unnecessarv to inflict osvcholodaical torture onto
the vetitioner. with his imminent demise from the
exvosure of the Covid-19. from a state emvlovee.
enterina his 6-foot space. transmittina the disease.
especially from an asvmotomatic stance. which surelv
would cause the vetitioner's death. Wilson, 501 U.S.

at 2997,

Tn Helling v. McKinnev. 599 TI1.S. 25 (1993)

the Supreme Court held that the (Superintendent)

has the correspnondina dutv (hesides holdina him
Case 1:20-cv-11638-ADB Document1 Filed 09/02/20 Page 6 of 8

Habeas a Ferreira

against his will) to assume resoonsihilitv.for his
safetv and well-beina. Tn the throes of the Pandemic,
the petitioner is unable to care for himself in prison.
TF the Habeas Corvuse vetition is allowed, the pveti-
tioner would live in his home town of Belo Horizonte,
Brazil, or with his sister in South Carolina. and

sheltering in place.

Tn McKinnev, it is the risk of serious health

ramifications of exvosure to ciaarette smoke. called

environmental Tobacco Smoke (ETS).

The Respondent. fand here, the 0.8. Nistrict Court)
mav not ianore a condition of confinement that is
sure. or verv hiahlv likely to cause death to the

petitioner. Hutto v. Finnev. 437 T1.S. 678, 682 (1978)

The Supreme Judicial Court did not conduct
an evidentiarv hearina to settle anv disputes in
the case presented to them. This resulted in
the complete abrogation of clearly established

Federal law under Habeas Corpus.
Case 1:20-cv-11638-ADB Document1 Filed 09/02/20 Page 7 of 8

Habeas -7- Ferreira

See, Pike v. Guarino, 492 F.3d 61, 69 (1st

Cir. 2007)(Where petitioner presented extensive evi-
dence in the State Court, he is entitled to an eviden-

tiarv hearind)

See also, Drake v. Portuondo, 321 F.3d 338, 347

(2nd Cir. 2003)(Petitioner entitled to evidentiarv
hearina because he diligently sought to develop the
factual basis underlying his Habeas petition -— but
was prevented by the State Court from doing so):
Rolan v. Vaughn, 445 F.3d 671, 680 (3rd Cir, 2006)

(Same): Conaway v. Polk, 453 F.3d 567, 590 (4th Cir.

2000)(Same): McDonald v. Johnson, 139 F.3d 1056, 1059

(Sth Cir. 1998)(Same)

Exhatsstion

The petitioner presented the substance of his
claim to the State Court. aqivina the State the onpor-
tunitv to apply controlling Federal leaqal principles
to the facts bearina on his Constitutional claims.
Picard v. Connor, 404 U.S. 270, 272 (1971): Fortini

v. Murphy, 257 F.3d 39, 45 (1st Cir. 2001)
Case 1:20-cv-11638-ADB Document1 Filed 09/02/20 Page 8 of 8

Habeas -8- Ferreira

Conclusion

For the reasons stated above, in fact and law
[See, Appendices 1-191, the Writ of Habeas Corpus
should issue for the Respondent to immediately release
the petitioner, or, in the alternative, conduct an

evidentiary hearing on the matters presented herein.

September 2, 2020 Respectfully submitted,

  

 

Box/ 43,
No folk, MA 02056
